Citation Nr: 1631381	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-15 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) is denied.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for PTSD, effective July 29, 2002.

In a November 2015, the Board remanded the claim for further evidentiary development.  As will be detailed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD is not shown to be manifested by a disability picture that results in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA and private treatment records, and secured examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3).  Pursuant to the November 2015 Board Remand, the AOJ also attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, in a February 2016 response, the SSA indicated that records of the Veteran do not exist.  Accordingly, the Board finds that further inquiry is not required.

Pursuant to the November 2015 Board Remand, a VA examination was obtained in February 2016 with respect to the pending increased rating claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 70 percent evaluation for his service-connected PTSD from July 29, 2002, the date of service connection.  See the rating decision dated April 2012.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 41 to 68 as determined by VA treatment providers and examiners dating from 2002 to 2016.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the Veteran seeks a disability rating in excess of the currently assigned 70 percent for his service-connected PTSD.  After having reviewed the record, and for reasons explained in greater detail below, the Board concludes that the currently assigned rating should not be disturbed.

VA treatment records dated in August 2002 document the Veteran's attempt to cut back on drug and alcohol use.  The Veteran was casually dressed, non-committal, and shared little personal information.  A November 2002 VA treatment note documented a GAF score of 52.  In a separate November 2002 VA treatment record, it was noted that the Veteran was subdued and depressed; he was casually dressed.  A GAF of 50 was assigned. 

In an April 2003 bio-psychological assessment, the Veteran reported that he was depressed and anxious.  He endorsed auditory hallucinations.  The Veteran also reported recent trouble understanding, concentrating, and remembering; however, he indicated that these problems were not long-term.  He reported that he had trouble controlling violent behavior.  He endorsed past suicidal ideation, without plan or intent.  The Veteran reported that he has no friends, only "associates."  He stated that the important people in his life are his wife, mother, sister, brother, and three adult children.  He stated that he has no hobbies, interests, or recreational pursuits.  The Veteran indicated that he recently married in June 2002, and the marriage is "going good."  A GAF of 52 was indicated.

In June 2003, the Veteran reported that he has not received any mental health treatment or medications, although he does sporadically participate in a relapse prevention group.  He continues to use marijuana to calm himself down.  He indicated that his depression is 8/10 in severity.  He endorsed problems with irritability and stress.  The Veteran stated that he is nervous "a lot of time."  He has some passive suicidal ideation, without plan or intent.  He stated that he often feels angry and this affects his attitude around other people.  He also endorsed chronic sleep impairment; specifically falling asleep and staying asleep.  He tends to socially isolate himself and has trouble trusting others.  He does attend church, but sits in the back and leaves early.  He has a good relationship with his two sisters.  The Veteran was alert and well-oriented.  His treatment provider described the Veteran's mood as dysphoric with a constricted affect.  A diagnosis of PTSD was confirmed.  A July 2003 VA treatment record documented a continuing GAF score of 52.  An August 2003 VA treatment record noted the Veteran's report that he continues to experience difficulty with depression and sleep impairment.  He also continued to endorse irritability and nervousness.  A GAF score of 55 was documented in January 2004.

VA treatment records dated in March 2004 documented the Veteran's sobriety from alcohol and marijuana.  The Veteran reported that he continued to experience a depressed mood.  It was noted that he was casually dressed and groomed.  He was alert and well-oriented.  His thought process was goal directed.  His mood was mildly dysphoric and his affect was constricted in range.  He denied suicidal or homicidal ideation, as well as hallucinations or delusions.  VA treatment records dated in August 2004 documented a GAF score of 58.  In September 2004, the Veteran reported that his depression is 7/10 in severity; he admitted to mood swings and irritability.  The Veteran reported that he spends most of his time alone in his room because he cannot tolerate being around others, to include his family.  He has continued to maintain his sobriety.  The Veteran denied suicidal or homicidal ideation.  He also denied hallucinations or delusions.

A January 2005 VA treatment note documented the Veteran's report of continuing depression and sleep impairment.  He stated that his irritability affects his relationship with his wife.  He primarily stays at home, away from others.  He remains anxious and on-edge.  He indicated that he achieves 4-5 hours of sleep per night at most.  He denied hallucinations or delusions; he did not have suicidal or homicidal ideation.  In April 2005, the Veteran reported that his current depression is 4-5/10 in severity, but when he is around other people it increases significantly.  His irritability continued to affect his relationship with his wife.

A VA psychological evaluation was conducted in April 2005, at which time the Veteran reported that his current symptoms include social seclusion, nervousness, agitation, unemployment, and lack of leisure interest.  He stated that he frequently tries to avoid anything that reminds him of what happened in the military.  He is rarely able to become emotionally close with others.  He continues to be married.  He indicated that he is uncomfortable in crowds.  He endorsed emotional numbing and stated that he rarely likes doing many of the activities he used to enjoy.  He indicated that he is "very likely to have violent feelings if pushed too far, and he has been in fights in the past."  He endorsed sleep impairment and exaggerated startle response.  He also endorsed irritability and exploding over minor everyday events.  He "has experienced significant personal distress as well as impairment in social and occupational functioning."  He has had a difficult time maintaining a job since leaving the military.  He has not worked in 10 years and said that he was unable to get along with others on the job.  He feels misunderstood by others, including his family.  He also feels a lack of empathy from others regarding his situation.  A diagnosis of PTSD was confirmed.  A GAF of 68 was indicated in a separate VA treatment note.  A July 2007 VA treatment record noted that the Veteran continues to take Celexa, 20 mg. a day, which helps with his mood and irritability.  He denied suicidal and homicidal ideation.  He also denied hallucinations and delusions.  His insight was fair to limited, and his judgment was fair.

VA treatment records dated in September 2008 documented the Veteran's continued anxiety and low level depression.  He stated that his relationship with his wife of 7 years "isn't the greatest, nor is his relationship with his daughter or grandchildren."  He remains socially isolated.  The Veteran reported that he is always stressed.  VA treatment records dated in January 2009 documented the Veteran's continued depression and social isolation.  He also endorsed chronic sleep impairment.  VA treatment records dated in July 2010, September 2010, and April 2011 documented the Veteran's continued constricted affect with complaints of depression.  He continued to deny suicidal and homicidal ideation, as well as hallucinations and delusions.  His insight and judgment were fair.

The Veteran was afforded a VA examination in December 2011 at which time the examiner confirmed a diagnosis of PTSD and assigned a GAF score of 50.  The Veteran reported nightmares occurring approximately twice per week, with flashbacks once or twice per week.  He endorsed daily intrusive memories.  The examiner noted that the Veteran has "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood."  The Veteran has high school diploma with a trade certificate in air conditioning and refrigeration.  He last worked approximately 10 years ago in manufacturing.  He has not received in-patient psychiatric treatment.  The Veteran continues to participate in individual and group therapy.  He denied suicidal ideation, but endorsed a history of depression and aggressive thoughts.  He also has a history of altercations and fighting.  He endorsed avoidance and markedly diminished interest/participation in significant activities.  He also reported feelings of detachment or estrangement from others.  The examiner noted that the Veteran had a restricted range of affect and a sense of a foreshortened future.  The Veteran reported difficulty falling or staying asleep.  He endorsed irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, and panic attacks more than once per week.  The Veteran also reported near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  In addition, he stated that he has mild memory loss, such as forgetting names, directions, or recent events.  The Veteran also exhibited impairment of short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks.  He had a flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also experienced difficulty in adapting to stressful circumstances, including work or a worklike setting.  He has an inability to establish and maintain effective relationships.  The Veteran additionally endorsed obsessional rituals which interfere with his routine activities.  Further, he endorsed auditory and visual hallucinations.  Specifically, it was noted that the Veteran "[m]ay hear someone calling his name or see shadows out of the corner of his eye."

A VA biophysical assessment dated in June 2012 noted the Veteran's report that he continues to use marijuana, which he finds beneficial for relaxation.  He stated that he gets hyper sometimes and he relies on marijuana to calm himself.  He continued to experience difficulty sleeping.  He denied suicidal ideation.  The Veteran endorsed a history of violence/assaultiveness when he was younger, but "[n]ow he has learned to just move on."  He is currently trying to "get back together with his wife."  They live together, but have a rocky relationship.  He stated that he is unable to sit in church because there are so many people.  He has little contact with two of his adult children, although he continues to have contact with one adult daughter as well as with his wife's children.  The Veteran was well-oriented and appropriately groomed.  His speech was normal.  His affect was congruent with his depressed mood.  He endorsed visual hallucinations; specifically, seeing shadows out of the corner of his eyes.  His recent memory was impaired.  A GAF of 41 was assigned.

VA treatment records dated in June 2013 noted that the Veteran continues to deny suicidal and homicidal ideation.  He was casually dressed and groomed.  He was alert and well-oriented.  His affect was mildly constricted; his thought process was goal-directed.  He denied hallucinations and delusions.  His insight was limited and his judgment was poor due to marijuana use.  VA treatment records dated in July 2014 noted that the Veteran keeps busy at home and maintains a good relationship with his wife, as well as other veterans.  He stated that they play dominos and go to each other's houses.  VA treatment records dated in June 2015 show that the Veteran continued to be neatly dressed and well-groomed.  His thought process was goal-directed, and his insight was fair.  His judgment was limited due to marijuana use.  The Veteran denied hallucinations and delusions, as well as suicidal and homicidal ideation.  VA treatment records dated in December 2015 noted that the Veteran "endorses a hopeful outlook about the future, Veteran has significant attachments to a family member, dependent, friend, pet or other."  It was further noted that he has some social support and is concerned about himself and his family.

Pursuant to the November 2015 Board Remand, the Veteran was afforded a VA psychological examination in February 2016.  The examiner confirmed the Veteran's continuing PTSD, which results in "[o]ccupational and social impairment with reduced reliability and productivity."  The Veteran reported that he continues to be married to his wife of almost 14 years.  He denied any domestic violence or recent marital separations.  He has no contact with his two older adult children, but does have a good relationship with his adult daughter, who resides in Texas.  He enjoys playing dominos on a daily basis, stating that he plays in his own home and in the homes of his friends.  He has several friends and a cousin with whom he plays dominos, three to four hours per week for four to six hours at a time.  He does not attend church.  He occasionally plays pool at a pool hall, but denies any other organized activities.  The Veteran is independent in daily living.  He is able to drive.  He has not been employed since his last examination.  He continues to see a VA psychiatrist for medication management, but no longer participates in group or individual therapy.  The Veteran has not received in-patient psychological treatment.  He continues to use marijuana on a daily basis.  He endorsed flashbacks; avoidance; inability to remember important aspects of traumatic events; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and persistent inability to experience positive emotions.  The Veteran also reported irritable behavior and outbursts of anger; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  In addition, he endorsed depressed mood; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran denied suicidal or homicidal ideation.  He reported seeing shadow objects out of the corner of his eye several times a month, but denied auditory hallucinations.  He has a phobia of crowds, but denies delusions or paranoia.  His thought processes were logical and goal-oriented, and there were no signs of a thought disorder.  His thought content was appropriate.  He denied panic attacks, manic episodes, or obsessive-compulsive thoughts/behaviors.  He reported diminished attention, concentration, and short-term memory.  The Veteran was well-oriented.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Critically, total occupational and social impairment has not been shown at any time during the appeal period.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication of total occupational and social impairment in the record.

Although the Veteran reported a history of irritability with outbursts of anger and some suicidal ideation, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Additionally, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.  The Board recognizes that the Veteran's visual hallucinations, specifically occasionally seeing shadows out of the corner of his eyes, have been well-documented throughout the appeal period.  Critically, although the Veteran has experienced persistent visual hallucinations, the evidence of record does not show that the Veteran's PTSD symptoms have caused total and occupational impairment at any time during the appeal period.

Moreover, as detailed above, it is undisputed that the Veteran was found to be unemployable during the period under consideration.  See, e.g., the rating decision dated August 2013, which granted entitlement to a TDIU from July 29, 2002.  However, the medical evidence of record does not indicate that the Veteran's psychological symptoms alone caused total occupational and social impairment.  Although he socially isolated himself, the Veteran did maintain a few friendships.  Moreover, his reported history of the inability to establish and maintain effective relationships, irritability, and suicidal ideation are specifically contemplated in the criteria for a 70 percent rating.  In addition, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  Crucially, in this case, the Veteran's symptoms shown in the record do not equate to total occupational and social impairment at any time during the appeal period.

In sum, throughout the appeal period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, i.e. the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a disability rating in excess 70 percent.  Therefore, the evidence of record does not support the schedular criteria required for an increased disability rating as to this service-connected disability at any time during the current appeal.  This claim must be denied.

Additionally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria, such as "violent feelings" and sense of a foreshortened future".  However, the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  Therefore, the Board finds that his PTSD symptoms are contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his PTSD has caused frequent hospitalization and his PTSD has not been shown to cause marked interference with his employment.  In this case, the examiners have indicated some impairment in industrial capacity, but have not termed the impairment marked or unusual.  In any event, because the applicable rating criteria adequately contemplate the Veteran's PTSD, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

ORDER

Entitlement to an initial rating in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


